Citation Nr: 1705536	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  08-20 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder, on a direct basis and as secondary to the service-connected bilateral internal derangement of the knees and bilateral degenerative joint disease of the knees.

2.  Entitlement to an initial evaluation in excess of 30 percent for internal derangement of the left knee.

3.  Entitlement to an increased rating for internal derangement of the right knee status post reconstruction anterior cruciate ligament with an incisional hernia of the right thigh, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently evaluated as 20 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In a VA Form 9 received on July 8, 2008 that perfected, among other issues, an appeal of the issue of entitlement to service connection for a psychiatric disorder, the Veteran indicated that he did not want a Board hearing.  In a September 2009 statement, the Veteran's representative noted that the Veteran submitted a VA Form 9 on July 8, 2009, to perfect an appeal of entitlement to service connection for a psychiatric disorder and that the Veteran wants a Travel Board hearing.  It appears that the representative was referring to the July 2008 VA Form 9 and that the representative misstated the Veteran's position in that VA Form 9 on whether he wants a Board hearing.  Neither the Veteran nor his representative has subsequently requested a Board hearing or inquired about a pending Board hearing request.  Therefore, no further development with regard to a Board hearing is necessary.

In May 2012 and March 2014, the Board remanded the claims for further development.

In December 2009, the Veteran filed a claim for TDIU in which he claimed that he was unemployed because of all of his service-connected disabilities.  In an April 2010 rating decision, the RO denied the claim of entitlement to TDIU.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the claim for TDIU is a component of the claim for higher ratings for the bilateral knee disabilities on appeal.  Thus, the Board has taken jurisdiction of this issue.

In a December 2014 rating decision, the Appeals Management Center assigned a 20 percent disability rating for degenerative joint disease of the right knee effective February 27, 2007.  Although an increased rating was granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

In light of the above, the issues are as stated on the first two pages of this decision.

The issues of entitlement to service connection for hypertension, gastroesophageal reflux disease, sleep apnea secondary to gastroesophageal reflux disease, deep vein thrombosis secondary to the service-connected bilateral knee disorders, pulmonary embolism secondary to the service-connected bilateral knee disorders, and diabetes mellitus secondary to the following three disorders or injuries - the service-connected bilateral knee disorders, herbicide agent exposure at Fort Chaffee, Arkansas, and an acquired psychiatric disorder - have been raised by the record in a March 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of increased ratings for bilateral knee disabilities and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Neither a psychiatric disorder nor psychiatric symptomatology was noted on the Veteran's entrance examination.

2.  There is not clear and unmistakable evidence that the Veteran had a psychiatric disorder prior to active service.

3.  There is credible supporting evidence that the Veteran's stressors of being assaulted and injuring his right knee, controlling rioters while serving as prison guard for Cuban refugees, and facing a crowd of 300 refugees after he hit a refugee boy all occurred.

4.  The Veteran is not credible as to his reporting of a history of no physical abuse by his father when he was a child as well as his reporting of current psychiatric symptomology.

5.  The weight of the evidence is against findings that an acquired psychiatric disorder was demonstrated in service, that there is a nexus between the current diagnosis of an acquired psychiatric disorder and service, that a psychosis was compensably manifested within one year of active duty, and that an acquired psychiatric disorder was caused or aggravated by the service-connected bilateral internal derangement of the knees and bilateral degenerative joint disease of the knees.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service and was not caused or aggravated by the service-connected bilateral internal derangement of the knees and bilateral degenerative joint disease of the knees, and psychosis may not be presumed to have been so incurred in service.  38 U.S.C.A. §§ 1111, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 4.9 (2016); 38 C.F.R. §§ 3.304, 3.384, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters dated March 6, 2007, April 9, 2007, June 27, 2012, May 6, 2013, May 20, 2013, June 17, 2013, and May 31, 2014 .  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service treatment records and available VA treatment records, to include obtaining VA treatment records pursuant to the March 2014 remand.  

In January 2009, the RO attempted to obtain VA treatment records dated in 1995 and 1996 regarding psychiatric treatment, but these records were not available.  Pursuant to the May 2012 remand, the Appeals Management Center (AMC) attempted to obtain information regarding the history of the Veteran's unit.  The service department and the National Archives both indicated that they had no unit records or other information that could verify the Veteran's stressors related to Cuban refugees.  VA has a heightened duty to assist the Veteran in developing his claim since government records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The RO and AMC afforded him VA examinations, to include examinations pursuant to the two remands.  In a January 2017 appellate brief presentation, the representative argued that a May 2014 VA examination report is inadequate because it appears to be only an examination for PTSD.  The Board notes that the examiner did address whether any diagnosed mood disorder was related to service or service-connected knee disabilities.  

The representative also argued that the May 2014 examination report is inadequate because the examiner did not provide any diagnoses and indicated that he could not determine whether the Veteran has a current psychiatric disorder without resorting to speculation.  In determining whether the May 2014 VA examination report is adequate, the Board has considered the holding in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; but that a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90; see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  The examiner did not render a diagnosis because he found that the Veteran's self-report was not credible.  The examiner noted that the Veteran was credible as to the accuracy of the in-service events, but that he was not credible as to the accuracy of his self-report of symptoms and their potential relationship to in-service events.  The examiner determined that the Veteran offered a non-credible report of symptoms and was often inconsistent with other information found in his records.  

The Board also finds that the Veteran is not credible as to his reporting of no childhood abuse.  The Board concludes that the May 2014 VA examiner sufficiently explained the reasons for his inability to provide a diagnosis without resorting to speculation.  See Jones, 23 Vet. App. at 389-90.

In light of this determination, the Board finds that the VA examinations provided sufficient clinical findings so as to allow the Board to evaluate the nature and extent of his acquired psychiatric disorders.  Put another way, the Board finds that these examinations are adequate on which to base a decision in light of the Board's determination on the Veteran's credibility.

Although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  There was substantial compliance with the Board remands as to the above-mentioned unaccomplished development regarding stressor verification because the Board finds that the Veteran is credible in his reporting of in-service stressors.  Similarly, there was substantial compliance with the Board remands as to the May 2014 VA examination report because the Board finds that the Veteran is not credible in his reporting of no childhood abuse.  Thus, VA complied with the Board's remands to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 U.S.C.A. § 1154; 38 C.F.R. § 3.306(a).

Certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The term "psychosis" means any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association  (DSM-IV-TR): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to General Medical Condition; (d) Psychotic Disorder Not Otherwise Specified; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; (h) Shared Psychotic Disorder; and (i) Substance-Induced Psychotic Disorder.  38 C.F.R. § 3.384 (2014).

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM -IV and replaced them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  The RO certified the Veteran's appeal to the Board in May 2009 and as such, this claim is governed by DSM-IV.  See 38 C.F.R. § 3.384 (2014).

38 C.F.R. § 3.384 (2015) defines the term "psychosis" means any of the following disorders: (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to Another Medical Condition; (d) Other Specified Schizophrenia Spectrum and Other Psychotic Disorder; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; and (h) Substance/Medication-Induced Psychotic Disorder.  

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a) (2014) (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) )(2016).

In non-combat cases of PTSD involving an allegation of personal assault, more particularized requirements are established to verify whether the alleged stressor actually occurred.  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  In this regard, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and/or statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2016).

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability that is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).

To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Personality disorders are not disabilities for the purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9 (2016).

Analysis

Direct service connection 

A July 2007 VA examination report reflects that the examiner noted that the Veteran described a history of childhood abuse with an onset of major depression and generalized anxiety in high school or earlier.  Accordingly, that VA examiner indicated that the Veteran had a psychiatric disorder that preexisted his active service.  Thus, the matter of whether the Veteran had a preexisting psychiatric disorder has been raised.

Neither a psychiatric disorder nor psychiatric symptomatology was noted on the Veteran's entrance examination.  As such, no preexisting condition is noted upon the Veteran's entry into active service, and the presumption of soundness arises.  Hence, the burden has shifted to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's psychiatric disorder was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The July 2007 VA examiner opined that the major depression and generalized anxiety preexisted the Veteran's active service.  VA treatment records show that in March 2007 PTSD and major depression were diagnosed based on the Veteran's reporting of being involved in riot control of Cuban refugees.  An April 2007 VA treatment record shows that the Veteran reported that he had been experiencing depressed mood and related symptoms of depression for only the past 15 to 20 years and that he reported having PTSD symptoms since 1980.  

Subsequent to the July 2007 VA examination, VA treatment records reflect that starting in November 2007 PTSD was attributed to childhood abuse and some military-related symptoms.  These VA treatment records, however, do not reflect that PTSD was diagnosed as having an onset prior to service.  A January 2010 statement from a private psychologist shows a diagnosis of PTSD, delayed onset with secondary depression.  That psychologist did not indicate that the PTSD or depression preexisted active service.  

An August 2012 VA examiner diagnosed major depressive disorder but did not indicate that the disorder had its onset prior to service.  The May 2014 VA examiner determined that there was no clear and unmistakable evidence that the Veteran had a preexisting psychiatric disorder.  The examiner noted that the April 2007 VA examination report indicates that there were preexisting psychiatric problems based solely on the Veteran's self-report that at the time was found to be reliable and credible.  The examiner added that there were no treatment records to verify his self-report at the time and that the his self-report has been found to be unreliable during the August 2012 VA examination and during this examination.

In light of the conflicting lay and medical evidence, there is not clear and unmistakable evidence that the Veteran had a psychiatric disorder prior to active service.  The Board finds that the presumption of soundness has not been rebutted.  The "clear and unmistakable" standard is a high one.  Therefore, the Veteran must show that an acquired psychiatric disorder was caused by active service.

As for a current disability, the July 2007 VA examination report shows an Axis II diagnosis of avoidant and paranoid personality traits.  A personality disorder is not a disability for the purposes of service connection.  38 C.F.R. § 3.303.  Therefore, service connection cannot be granted for the Veteran's personality traits.

The competent evidence shows that during the pendency of the appeal PTSD and a major depressive disorder were diagnosed.  Therefore, Hickson element (1), current disability, is met.

As to an in-service disease, psychosis was not diagnosed during service, within one year of active service, or for that matter at any time after service.  Similarly, the Veteran's service treatment records do not show a diagnosis of an non-psychotic disorder.  

As to an in-service injury, the Veteran's service treatment records, however, show that on his June 1982 separation examination he reported a history of frequent trouble sleeping and depression or excessive worry.  Moreover, the Veteran has reported several in-service stressors: being assaulted and injuring his right knee, controlling rioters while serving as prison guard for Cuban refugees, and facing a crowd of 300 refugees after he hit a refugee boy.  

His service treatment records show that he injured his right knee after wrestling.  These service treatment records corroborate his account that the wrestling was not consensual and was instead an assault.  Thus, there is credible supporting evidence of an in-service assault.

As for the stressors related to Cuban refugees, though VA treatment records reveal a diagnosis of combat-related PTSD, 38 C.F.R. § 3.304(f)(3) )(2016) is not applicable because these stressors did not involve hostile military or terrorist activity.  Thus, there must be corroborating evidence of these stressors.  The Veteran's service personnel records show that he was an escort guard at Fort Leonard Wood in 1980 during the time when Cuban refugees were held at Fort Chaffee and Fort McKay. Although the Veteran has presented no evidence other than his statements that his unit was on temporary assignment at these bases and performing guard duty and riot control, as noted above the service department and the National Archives both indicated that they had no unit records or other information that could verify the Veteran's stressors related to Cuban refugees.  In light of the unavailability of other sources of information that could verify the Veteran's unit's activity during the detainment of Cuban refugees in 1980, the Board finds that the service personnel records are corroborating evidence of these stressors.  Accordingly, there is credible supporting evidence of the stressors related to Cuban refugees.

Thus, Hickson element (2), in-service disease or injury, is established.

Turning to Hickson element (3), medical nexus, there is conflicting medical evidence on whether PTSD and major depressive disorder are related to service.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

VA treatment records show that in March 2007 PTSD and major depression were diagnosed based on the Veteran's reporting of being involved in riot control of Cuban refugees.  At the time, the Veteran denied any physical abuse and only reported verbal abuse by his parents.

At the July 2007 VA examination, the Veteran reported more than just verbal abuse.  He stated that his father often hit him with a belt.  The Minnesota Multiphasic Personality Inventory-2 (MMPI-2) results showed that while the profile may be somewhat exaggerated as result of a "cry for help", it is unlikely that he is deliberately exaggerating his problems to obtain benefits.  

The July 2007 VA examiner diagnosed PTSD and major depressive disorder, both due to childhood abuse experiences.  The examiner noted that while the Veteran described military experiences consistent with a traumatic event for PTSD, he also described a history of childhood abuse with an onset of major depression and generalized anxiety in high school or earlier.  The examiner indicated that while the Veteran appears to meet the full criteria for PTSD in relationship to his childhood abuse experiences, it is unlikely that he has ever meet the full criteria for PTSD related to his military experiences.  The examiner noted that the Veteran does show some symptoms, to include restricted range of affect and hypervigilance, that have probably been exacerbated by his military experience.  The Veteran told the examiner that he felt that his emotional problems for the most part predated his military service and that he specifically felt that the in-service traumatic events did not affect his ability to function in any way.  The examiner concluded that it appears that the Veteran's military experiences have contributed to his subjective distress in only a minor way and that his military experiences have not significantly affected his occupational or social impairment.

VA treatment records starting in November 2007 show that PTSD was attributed to childhood abuse and some military-related symptoms.  

At a January 2010 private evaluation, the Veteran denied any abuse or neglect by his parents.  The MMPI-2 results were marginally valid to an elevated F scale score, but other subscale elevations did not indicate that he was exaggerating his symptoms and instead suggested concern for multiple health and psychological issues.  The psychologist diagnosed delayed-onset PTSD with secondary depression and opined that it is more likely than not that his symptoms are secondary to his traumatic experiences as a military policeman.

The August 2012 VA examination report reveals that the Veteran reported he had a happy childhood.  The Veteran stated that he was only spanked twice but that the spankings were not traumatic to him.  The examiner noted that there is marked inconsistency between this examination and the July 2007 VA examination.  The examiner indicated that the Veteran's responses on psychometric testing (MMPI-2 and Mississippi Scale) were reflective of significant symptom over-endorsement to the point that both tests were invalid.  While the report reflects that the Veteran reported a sufficient number of symptoms to meet all six criteria of PTSD, the examiner opined that it is less likely than not that the Veteran has ever met criteria for PTSD based on his military stressors.  The examiner also opined that it is less likely than not that the major depressive disorder is related to his military service.

At the May 2014 VA examination, the examiner concluded that the Minnesota Multiphasic Personality Inventory-2-Restructured Form (MMPI-2-RF) results revealed a profile that was invalid, uninterpretable, and non-credible.  The examiner noted that the Veteran endorsed an unusually large number of infrequent responses and that he endorsed a number of deviant responses that are not endorsed by severely ill hospitalized psychiatric patients.  The examiner noted individuals with similar profiles are often found to be feigning, exaggerating, and/or malingering severe mental health problems in order to achieve some secondary gain.  The examiner added that the Mississippi Scale results were not applicable as the Veteran was not in combat, but that even among combat veterans his score would be unusually high.

The April 2014 examiner indicated that he could not determine whether the Veteran had a current disorder without resorting to speculation.  The examiner concluded that the Veteran's profile is non-credible.  The examiner noted that when comparing his 2007 VA examination to his 2012 VA examination and the current examination, the Veteran's self-report continues to show significant indications of non-credible reporting.  The examiner reported that in 2007 the Veteran's objective test data (MMPI-2) indicated some exaggeration but was still valid enough for interpretation.  The examiner stated that his self-report was presented in a straightforward manner and that there were no significant concerns about the reliability of his self-report.  The examiner added that the objective testing from 2012 and now both indicated non-credible responding based on his non-credible descriptions of various mental health symptoms.  

The April 2014 VA examiner noted that the Veteran's self-reports regarding his history in 2012 and now are significantly different from what he reported in 2007.  The examiner stated in 2007 the Veteran attributed a majority of his distress as secondary to childhood abuse from his father and that he presented reasonable and rational explanations for his symptoms and their connection to his childhood interactions.  The examiner reported that in 2012 and now the Veteran has contradicted himself in most areas of the interview.  In particular, the examiner indicated that the Veteran minimized the childhood abuse and appeared to be attempting to amplify his belief that his distress is debilitating and solely due to his military service experiences.  

The April 2014 examiner added that there were inconsistencies in his self-report about other sources of significant stress.  The examiner stated that, for example, the treatment records indicate significant marital disorder and that his spouse is often described as verbally and physically abusive.  The examiner noted that the Veteran described having a good communicative relationship with his spouse and denied any marital stress.  

The April 2014 examiner indicated that the Veteran could not offer a credible reason for the discrepancies and that the Veteran stated that he thinks he was "mad at his father" in 2007.  The examiner added that the Veteran reported that he believed in 2007 that his father was abusive but that he does not now believe that his father was abusive.  

The April 2014 examiner concluded that the Veteran's self-report in 2007 appeared to be much more credible and accurate than his self-report in 2012 or now.  The examiner opined that it is less likely than not that any psychiatric disorder the Veteran has been treated for had its onset in service or is otherwise related to service.  The examiner stated that the Veteran's treatment records occasionally note vague references to PTSD and depression, but that the content of his treatment has largely been on marital problems from his spouse's abusive behavior and occupational difficulties.  The examiner noted that the Veteran's self-report during his 2007 VA examination was found to be reliable and credible unlike his 2012 examination and current examination and that his 2007 examination is likely to be more accurate with regard to symptom presentation and report of onset.

The initial VA treatment records and the January 2010 private evaluation report showing that the PTSD is solely due to in-service stressors are based on the Veteran's denial of any history of physical abuse by his father when he was a child. The Veteran is competent to deny any history of childhood abuse.  The Board finds that the Veteran is not credible in his reporting of a history of no physical abuse by his father when he was a child.  As discussed in great detail above, the Veteran has been inconsistent in reporting the nature of relationship with his father.  The Veteran's explanation of this inconsistency - back in 2007 he believed that his father was abusive but now he does not believe that about his father - given to the July 2014 VA examiner is not credible because he made specific allegations about his father in 2007 as opposed to merely giving an opinion about his father.  In light of the lack of credibility, the Board gives no weight to the initial VA treatment records and the January 2010 private evaluation report showing that the PTSD is solely due to in-service stressors.  

There are later VA treatment records showing that the PTSD is partially related to military stressors,  and the July 2007 VA examination report indicates that the military experiences have contributed to his subjective distress in a minor way.  These opinions are predicated on the Veteran's reporting of symptomatology.  For example, the July 2007 VA examiner noted that the Veteran's symptoms of restricted range of affect and hypervigilance have probably been exacerbated by his military experiences.  The Veteran is competent to report psychiatric symptomatology such as restricted range of affect and hypervigilance.  As noted above, the Veteran has provided inconsistent reporting regarding whether his father physically abused him as a child.  Therefore, the Board finds that the Veteran is not credible in his reporting of current psychiatric symptomology in general because he has been inconsistent about his childhood history.  In light of the lack of credibility, the Board gives no weight to the VA treatment records and the July 2007 VA examination report showing that the PTSD is partially related to in-service stressors.  

The Board gives the remaining medical evidence - the 2012 and 2014 VA examination reports - considerable weight as these reports considered the inconsistencies given by the Veteran on his childhood history.

The Veteran claims that his psychiatric disorders are related to in-service stressors.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the relationship between his psychiatric disorders and in-service stressors falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

As the continuity of symptomatology, the Veteran is not claiming that he has had depressive symptoms since service.  An April 2007 VA treatment record shows that the Veteran reported that he had been experiencing depressed mood and related symptoms of depression for only the past 15 to 20 years.  He is, however claiming that he had has PTSD symptoms since 1980.  The Veteran is competent to report this symptomatology but given his inconsistent reporting of his childhood history, the Board finds that the Veteran is not credible in claiming PTSD symptomatology since 1980.

Secondary service connection

The competent evidence shows that during the pendency of the appeal PTSD and a major depressive disorder were diagnosed.  Therefore, Wallin element (1), current disability, is met.

As to Wallin element (2), service-connected disability, the January 2010 private evaluation report reflects that the depressive disorder is secondary to PTSD.  Service connection is being denied for PTSD on a direct basis.  Hence, service connection cannot be granted for major depressive disorder as secondary to PTSD.

Service connection is in effect for bilateral internal derangement of the knees and bilateral degenerative joint disease of the knees.  Thus, Wallin element (2) is established.

Turning to Wallin element (3), medical nexus, there is no competent medical evidence relating an acquired psychiatric disorder to the bilateral knee disabilities.  The April 2014 VA examiner opined that it is less likely than not that any psychiatric disorder the Veteran has been diagnosed with in his treatment records is related to, caused by, or permanently worsened by his bilateral knee disabilities.  The examiner noted that aside from concerns regarding the reliability and credibility of the Veteran's self-report, his treatment records do not suggest that his knees have been a significant source of concern with regard to his mental health.  The examiner added that the Veteran did not currently attribute any mental health symptoms as secondary to his physical health.

In a March 2014 written brief presentation, the representative argued that the depression is secondary to the bilateral knee disability.  As to the specific issue in this case, the relationship between a psychiatric disorder and a knee disorder falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4).

Conclusion

In summary, for the reasons and bases set forth above, the Board concludes that the weight of the evidence is against findings that an acquired psychiatric disorder was demonstrated in service, that there is a nexus between the current diagnosis of an acquired psychiatric disorder and service, that a psychosis was compensably manifested within one year of active duty, and that an acquired psychiatric disorder was caused or aggravated by the service-connected bilateral internal derangement of the knees and bilateral degenerative joint disease of the knees.  Therefore, the preponderance of the evidence is against the claim as to direct and secondary service connection for an acquired psychiatric disorder, and it is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, on a direct basis and as secondary to the service-connected bilateral internal derangement of the knees and bilateral degenerative joint disease of the knees, is denied.


REMAND

Although the Veteran underwent four VA examinations from 2008 to 2014 for his bilateral knee disabilities, the examination reports of record do not indicate that range of motion testing of the knees was performed in passive motion, weight-bearing, and nonweight-bearing at any given examination, to include the most recent one in 2014.  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Accordingly, a new VA examination to determine the current severity of his service-connected knee disabilities is warranted.  See Correia, 28 Vet. App. at 169-70.

A May 2014 VA examination report reflects that the Veteran is claiming employment impairment from side effects of taking various medications for his service-connected orthopedic disabilities.  A new VA examination addressing the functional  impairment from side effects of taking various medications for his service-connected orthopedic disabilities is necessary.

A VA examination is necessary to address the functional impairment from the service-connected ear disabilities.

VA treatment records reflect that in May 2014 the Veteran was awaiting a decision on VA vocational rehabilitation benefits.  A copy of the Veteran's VA vocational rehabilitation file should be associated with the electronic claims file.



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his bilateral knee disabilities, lumbar spine disability, and ear disabilities as well as all other disabilities pertaining to his claim for TDIU, and obtain any identified records.

2.  Associate a copy of the Veteran's VA vocational rehabilitation file with the electronic claims file.

3.  After the development in 1 and 2 is completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-bilateral knee disabilities and functional impairment from the service-connected bilateral knee disabilities and the service-connected lumbar spine.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a)  The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both service-connected knees.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  The examiner should comment on the functional impairment from the service-connected bilateral internal derangement of the knees with a hernia of the right thigh, bilateral degenerative joint disease of the knees, and degenerative joint disease and degenerative disc disease of the lumbar spine, to include any functional impairment as a side effect of taking medications for these disabilities.

A complete rationale for any opinion offered must be provided.

4.  After the development in 1 and 2 is completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the functional impairment from the service-connected ear disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

The examiner should comment on the functional impairment from the service-connected bilateral sensorineural hearing loss, bilateral tympanosclerosis, and tinnitus.

A complete rationale for any opinion offered must be provided.

5.  Thereafter, the AOJ must readjudicate the issues on appeal, to include TDIU.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


